     Case 1:20-cr-00018-RMB Document 29 Filed 01/13/21 Page 1 of 2




                                          January 13, 2021


The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re: United States v. Jonatan Correa
                    20 CR 18 (RMB)

Dear Judge Berman:

       By this letter motion, Defendant Jonatan Correa seeks a bail modification to
permit travel from his home in Kansas to Colorado, between January 14 and January
17, 2021. The Government does not oppose the request. Pretrial Services (in
Kansas) has not yet indicated its position other than to state that travel must be
Court-approved.




       Accordingly, the Defendant respectfully requests that the Court approve the
application for Mr. Correa’s travel between 1/14/21 and 1/17/21. If approved, Mr.
     Case 1:20-cr-00018-RMB Document 29 Filed 01/13/21 Page 2 of 2




Correa will provide Pretrial Services in advance with his precise location and contact
information.



                                           Respectfully submitted,



                                           David Wikstrom
